Citation Nr: 0933137	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-13 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for idiopathic peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that during service he served aboard the 
USS Constellation as an electrician.  In his duties, he used 
and came into contact with cleaning solutions including 
carbon tetrachloride.  He asserts that the contact with this 
solution resulted in the development of his diagnosed 
idiopathic peripheral neuropathy.  In support of his claim, 
he has submitted internet articles as well as medical 
statements from his private treating physician, T.N., M.D., 
who stated that there was a significant possibility that the 
idiopathic peripheral neuropathy was related to his exposure 
to carbon tetrachloride during military service.  In 
addition, the Veteran's DD Form confirms his service aboard 
the USS Constellation as an electrician.  

The private opinion referenced above was presented in 
equivocal terms.  Such speculation is not legally sufficient 
to establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  However, it suggests a relationship between 
the current diagnosis and service.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the Veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

In light of the foregoing, the Veteran should be afforded a 
VA examination to determine if idiopathic peripheral 
neuropathy is etiologically related to service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the Veteran's idiopathic 
peripheral neuropathy.  Any indicated 
tests, including X-rays if indicated, 
should be accomplished.  The examiner 
should review the claims folder prior to 
examination.  The examiner should opine 
as to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that idiopathic peripheral 
neuropathy is related to service.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

